Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, the phrase "preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 13, the limitations of “a tubular housing, an inlet tube, a frame structure a first milling chamber, a second milling chamber, a conical distributor and an outlet cone; and an outlet tube” render the claim indefinite because it’s unclear if this limitations are the same as or different from the limitations of “a tubular housing, an inlet tube, a frame structure a first milling chamber, a second milling chamber, a conical 

Regarding claim 10, the phrase "especially” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 14 is rejected because it depends from claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Kuznetsov (US3987967A).

Regarding claim 1, Kuznetsov disclose a material breaking device (abstract), comprising:  
- a frame structure (fig.5: the frame of the elements (1) and (7)) with an upper bracket and a lower bracket for support of other elements of the material breaking device (col.12 lines 41-48 and fig.1: the element  (1) is a rotational element, this frame must be supported between elements in order to be rotated) (col.11 lines 33-61);
- an inlet tube (fig.5: (7)) fixedly attached to the upper bracket; 
- an outlet tube (fig.5 :(d)) fixedly attached to the lower bracket; 
- a tubular housing (fig.5: (1)) arranged between said brackets, 
wherein tubular housing (fig.5: (1)) is attached to the inlet tube (fig.5: (7)) for receiving particles to be milled and to the outlet tube (fig.5 :(d)) for output of milled particles, 
wherein the tubular housing (fig.5: (1)) is attached to said tubes (fig.5: (7) and (d)) in a rotatable manner such that the tubular housing can rotate relative to the frame structure (col.12 lines 41-48 and fig.1: the element  (1) is a rotational element); 
- at least one conical distributor (fig.5: (9)) arranged in the tubular housing (fig.5: (1)) and comprising recesses (fig.5: the openings to left and right of the element (9) towards element (8)) therearound allowing particles to pass along said conical distributor, 
wherein the conical distributor (fig.5: (9)) defines a first milling chamber (fig.5: the area below element (9)); 
- at least one outlet cone (fig.5: (8)) arranged in the tubular housing (fig.5: (1)) downstream from the conical distributor (fig.5: (9)) and comprising a through hole (fig.5: 
- a permanent magnet unit (fig.5: (3)) comprising a permanent magnet and the permanent magnet unit is attached to the tubular housing (fig.5: (1)) such that at least two permanent magnet units (fig. 5: (3)) are provided for each milling chamber;  
- a drive unit for providing rotation of the tubular housing relative to the frame structure , the inlet tube and the outlet tube creating rotating magnetic field within the milling chambers (col.12 lines 41-48).


Regarding claim 2, Kuznetsov disclose at each milling chamber two permanent magnet units are positioned facing each other such that the permanent magnet of one permanent magnet unit faces another permanent magnet of another permanent magnet unit with the same magnetic pole (fig.5: left and right magnets (3)).
  
Regarding claim 3, Kuznetsov disclose the permanent magnet unit (9) further comprises a gap adjustment means to control a distance between the permanent magnet and the tubular housing such that magnetic field generated by the permanent magnet can be adjusted (col.11 last 11 lines).  

Regarding claim 4, Kuznetsov disclose the conical distributor (fig.5: (9)) is in the shape of concave cone.  

Regarding claim 5, Kuznetsov disclose the recesses (fig.5: the openings to left and right of the element (9) towards element (8)) of the conical distributor are arranged therearound at a base portion of the conical distributor (fig.5: (9)).  

Regarding claim 6, Kuznetsov disclose the outlet cone (fig.5: (8)) is in the shape of concave cone.  

Regarding claim 7, Kuznetsov disclose the through hole (fig.5: (6)) of the outlet cone (fig.5: (8)) extends along the central axis of the outlet cone (fig.5: (8)).  


Regarding claim 8, Kuznetsov disclose in that the conical distributor (fig.5: (9)) is fixedly attached to the tubular housing (fig.5: (1)).
  
Regarding claim 9, Kuznetsov disclose the outlet cone (fig.5: (8)) is fixedly attached to the tubular housing (fig.5: (1)).

Regarding claim 11, Kuznetsov disclose the tubular housing (fig.5: (1)), the conical distributor (fig.5: (9)), the outlet cone (fig.5: (8)) are coaxially aligned on the central axis of the material breaking device.

Regarding claim 12, Kuznetsov disclose the first milling chamber or/and the second milling chamber contains milling particles made of magnetic material (fig.5: (2)) (col.11 lines 33-61).

Regarding claim 13, Kuznetsov disclose wherein the method comprises the following steps:
feeding of particles to be milled into a tubular housing through an inlet tube (fig.5: (7));
providing rotation of the tubular housing relative to a frame structure (fig.5: the frame of the elements (1) and (7)) in result of which a rotational magnetic field is created within the tubular housing, especially within a first milling chamber and a second milling chamber in the tubular housing such that particles are set into a further motion against an inner wall of the tubular housing (col.11 lines 33-61), 

a conical distributor (fig.5: (9)) and an outlet cone  (fig.5: (8)) that facilitates breaking of said particles;
providing milling particles (fig.5: (2)) made of magnetic material into the first milling chamber and/or the second milling chamber to facilitate the milling process; and
providing outlet of milled particles through an outlet tube (fig.5 :(d)).

Regarding claim 13, Kuznetsov disclose the step of feeding the particles a pressurized fluid is also fed into the tubular housing (col.5 lines 52-55).




Allowable Subject Matter
Note: the Examiner contacted the Applicant and suggested to do Examiner’s amendment, the Examiner suggested to incorporate claim 10 into claim 1 in order to place this application in condition of allowance, however the Applicant declined the Examiner’s amendment.
Regarding claim 1, neither Kuznetsov (US3987967A) nor Grigory (US3398902A) disclose every single limitation as set forth, nor does the combination of Kuznetsov and Grigory teach single limitation of the claim. Specifically, the prior art fails to disclose “preferably from three to six pairs of the conical distributor and the outlet cone, more preferably five pairs of conical distributor and the outlet cone” in combination with the other limitations of the claim. 

Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shvartsman (US3787034A).

Shvartsman disclose a material breaking device comprising a drive unit for providing rotation of a tubular housing (fig.1: (1)) relative to a frame structure, an inlet tube (fig.1: (5)) and an outlet tube (fig.1: (7)) creating rotating magnetic field within the milling chambers (col.3 lines 23-47).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        


/FAYE FRANCIS/Primary Examiner, Art Unit 3725